            Case 20-31175 Document 66-3 Filed in TXSB on 07/31/20 Page 1 of 2


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

      IN RE:                                      §                    CASE NO. 20-31175
                                                  §
      GRANITE TRUCKING, INC.                      §
                                                  §
                                                  §
      DEBTOR.                                     §                    CHAPTER 7

           AGREED ORDER GRANTING MOTION TO VACATE THE AUTOMATIC STAY
                    AND WAIVER OF 30 DAY HEARING REQUIREMENT

      On July 29, 2020, a Motion for Entry of Agreed Order Vacating the Automatic Stay (the "Motion")
regarding a 2000 Kenworth, VIN: 1XKWDB9X8YJ826051 that was owned and operated by Granite
Trucking, Inc., (the “Vehicle”) and a third party insurance claim related to a single vehicle collision and
subsequent towing and storage of the Vehicle by Miller Towing & Recovery, LLC was filed in the above-
referenced case. The Court finds that the Motion was properly served pursuant to the Federal and Local
Rules of Bankruptcy Procedure and that it contained the appropriate fourteen (14)-day negative language,
pursuant to LBR 4001, which directed any party opposed to the granting of the relief sought by the Motion
to file a written response within fourteen days or the Motion would be deemed by the Court to be
unopposed. The Court finds that no objection or other written response to the Motion has been timely filed
by any party. Due to the failure of any party to file a timely written response, the allegations contained in
the Motion stand unopposed and, therefore, the Court finds that good cause exists for the entry of the
following order:
      IT IS THEREFORE ORDERED that the automatic stay provided in 11 U.S.C. § 362 be, and it is
hereby VACATED so as to authorize Miller Towing & Recovery, LLC, and its agents and assigns, to
immediately pursue its rights and remedies under state law to submit all paperwork to appropriate
authorities necessary to facilitate the transfer of title of the Vehicle and to pursue any and all third party
insurance claim(s) against Debtor’s insurers for amounts owed to Miller Towing & Recovery, LLC as a
result of the collision and subsequent towing and storage of the Vehicle.
      IT IS FURTHER ORDERED that, since the Motion was unopposed by any party, the (14)-day stay
period otherwise imposed by Fed. R. Bankr. R. 4001 (3) shall not be applicable to this Order.
         Case 20-31175 Document 66-3 Filed in TXSB on 07/31/20 Page 2 of 2

ORDER SUBMITTED BY:               APPROVED AS TO
                                  FORM AND CONTENT:


/s/Ryan Dunn _                    /s/Ronald J. Sommers
Ryan Dunn                         Ronald J Sommers
DUNN PLLC                         Nathan Sommers Jacobs
State Bar No. 24056749            State Bar No. 18842500
405 Main Street, Suite 836        2800 Post Oak Blvd
Houston, Texas 77002              61st Floor
ryan@dunnpllc.com                 Houston, TX 77056
ATTORNEY FOR CREDITOR             713-892-4801
                                  713-892-4800 (fax)
                                  efile@nathansommers.com
                                  CHAPTER 7 TRUSTEE
